DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/09/2020.  	In applicant’s amendments claims 1-6, 11-16, and 19-20 were amended.  Claims 1-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070161474 A1 (Lippitt).
Regarding Independent Claim 1, Lippitt discloses an exercise equipment, comprising: 
(tubular assembly 20) which comprises two stopping rims (annual flange elements 66) spacedly and outwardly formed thereat to define two end portions (outer tubular structure 38 with first and second surface areas 28, 30) and a hand gripping portion (central cylindrical member 64) between said stopping rims (see Figure 2, flange elements 55 are radially larger than the central cylindrical 64 and outer surface areas 28, 30 at each end of the cylinder extending outwardly); 
a plurality of weight plates (weights 16-18), each having a center through slot (radial opening 24, Figure 4), slidably coupled at said two end portions of said weight bar from two free ends (holding members 72, each end portion has a holding member 72 at its end opposite the center cylinder; weights 16-18 can be slid onto the outer surface areas 28, 30 via the radial opening 24) thereof and blocked by said stopping rims respectively (weights can be slide across the outer surface areas 28, 30 from the holding member 72 to the flange 66), wherein a diameter of each of said stopping rims is larger than a diameter of said center through slot of each of said weight plates (see Figure 2 cross-section; the diameter of flanges 66 are larger than the diameter of the opening 24); 
and a weight bar stopper (retainer balls 34a-b) built-in at each of said end portions of said weight bar to increase a peripheral size of said weight bar at said end portion thereof (Figure 5), wherein when said weight bar stopper is outwardly protruded from said end portion of said weight bar to increase said peripheral size of each of said end portions of said weight bar (See Figures 5 and 6 wherein retainer balls 34a-b are extended into recessed 44 of weights 16-18),  said weight plate is blocked from being slid out of said free end of said weight (“The balls 34 are mounted within passages 36 formed in the tubular assembly 20 so as to be movable between weight releasing positions disposed within the respective first and second surface areas 28 and 30 and weight locking positions extending partially outwardly of the respective first and second surface areas 28 and 30” ¶ 19; balls 34 in their extended position as shown in Figure 5 lock the weights 16-18 in place), 
wherein when said weight bar stopper is actuated to adjust said peripheral size of said end portion of said weight bar back to its original size (Figure 6), said weight plate is allowed to be slid in and out said end portion of said weight bar (balls 34 in their releasing position as shown in Figure 4 allow for sliding of the weights 16-18).  
	Regarding Claim 2, Lippitt further discloses the exercise equipment, as recited in claim 1, wherein said weight bar stopper is actuated between an accessing position (Figure 6) and stopping position (Figure 5), wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to adjust said peripheral size of said end portion of said weight bar back to its original size so as to allow said weight plate being slid at said end portion thereof (in as much as applicant has shown the outer surface of balls 34 are aligned with the outer surface areas 28, 30, see Figure 6: Annotated), and at said stopping position, said weight bar stopper is radially protruded out of said weight bar to increase said peripheral size of said end portion of said weight bar back to its original size so as to block said weight plate from being slid out of said free end of said weight bar (Figure 5; balls 34 extend past the outer surface into recesses 44 of the weights 16-18 to hold them in place).  

    PNG
    media_image1.png
    393
    644
    media_image1.png
    Greyscale

Figure 6: Annotated
	Regarding claim 3 and 4, Lippitt further discloses the exercise equipment, wherein each of said end portions of said weight bar has a non-circular cross section (see Figure 5-6) defining a flat outer surface (plates 42) extended from said stopping arm (Figure 2; plates 42 extend from flanges 66 to ends of tube), wherein said weight bar stopper is formed at and radially protruded out of said flat outer surface of said weight bar (See Figures 5-6; balls 34 are formed at and extend past the plates 42 in the extended position).   
	Regarding Claim 5 and 6, Lippitt further discloses the exercise equipment, wherein said weight bar stopper comprises a plurality of receiving cavities (passages 36) spacedly indented on said flat outer surface of said weight bar (passages 36 are formed in and at the outer surface of plates 42) and a plurality of stopper members (retainer balls 34) which are movably received within said receiving cavities (see Figures 5-6) respectively to allow said weight plate from being slid in and out said end portion of said weight bar and protruded out (Figure 5 shows balls 34 slide outward in the passages 36 past the outer surface of plates 42 to lock weights 16-18 in place).  

Claims 1-2, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7775948 B2 (Chen). 
Regarding Independent Claim 1, Chen discloses an exercise equipment, comprising: 
a weight bar (dumbbell A with hand grip B) which comprises two stopping rims (Figure 2: Annotated)) spacedly and outwardly formed thereat to define two end portions (clamping portions B1) and a hand gripping portion (hand grip B) between said stopping rims (see Figure 2, stopping rims are defined at each end of hand grip B and define clamping portion B1 as a separate portion to handgrip B); 

    PNG
    media_image2.png
    413
    475
    media_image2.png
    Greyscale

Figure 2: Annotated
(weights C, See Figure 2 for two weights C), each having a center through slot (hole C1), slidably coupled at said two end portions of said weight bar from two free ends (“end surfaces” Col. 3, line 11; end surfaces are located at reference number B13 at the distal ends of clamping portions B1) thereof and blocked by said stopping rims respectively (Weights C are stopped by the flanged edge of the stopping rims when the weights C are slid onto clamping portion B1), wherein a diameter of each of said stopping rims is larger than a diameter of said center through slot of each of said weight plates (see Figure 2 and 9; hole C1 is large enough to slide onto clamping portion B1 and smaller than the diameter of the stopping rim); 
and a weight bar stopper (clamping columns B111) built-in at each of said end portions of said weight bar to increase a peripheral size of said weight bar at said end portion thereof (Figure 7), wherein when said weight bar stopper is outwardly protruded from said end portion of said weight bar to increase said peripheral size of each of said end portions of said weight bar (See Figure 5),  said weight plate is blocked from being slid out of said free end of said weight bar (See Figure 5 wherein column B111 is extended past the surface of the clamping portion B1 increasing the periphery size of the clamping portion B1 and locking the weight C in place), 
wherein when said weight bar stopper is actuated to adjust said peripheral size of said end portion of said weight bar back to its original size (Figure 7), said weight plate is allowed to be slid in and out said end portion of said weight bar (See Figure 7 wherein the column B111 is slid inward such that the outer surface of the column is flush with the clamping portion B1 allowing for removal of the weight C).  
	Regarding Claim 2, Chen further discloses the exercise equipment, as recited in claim 1, wherein said weight bar stopper is actuated between an accessing position (Figure 7) and stopping position (Figure 5), wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to adjust said peripheral size of said end portion of said weight bar back to its original size so as to allow said weight plate being slid at said end portion thereof (in as much as applicant has shown the outer periphery surface of the column B111 is flush and aligned with the axis of the clamping portion B1 of the weight bar), and at said stopping position, said weight bar stopper is radially protruded out of said weight bar to increase said peripheral size of said end portion of said weight bar back to its original size so as to block said weight plate from being slid out of said free end of said weight bar (Figure 5; wherein column B111 is extended past the surface of the clamping portion B1 increasing the periphery size of the clamping portion B1 and locking the weight C in place).  
	Regarding Claim 15 and 16, Chen further discloses exercise equipment, wherein each of said end portions of said weight bar has a circular cross section defining an outer circumferential surface that said weight bar stopper is formed at said outer circumferential surface of said weight bar (Figure 2; clamping portion B1 has a circular cross section with the column b111 defined on the outer surface of said circular cross section).  
	Regarding Claims 17 and 18, Chen further discloses the exercise equipment, wherein said weight bar stopper comprises at least two receiving cavities (clamping holes B11) (see Figure 2 wherein holes B11 are defined on oppositely left and right indented sides of the circumferential surface), at least two stopper members (each hole B11 has a separate column B111) movably received within said receiving cavities respectively to allow said weight plate being slid in and out said end portion of said weight bar (see Figures 5 and 7), 
	and a push actuator (press operation column B131) operatively coupled at said free end of said weight bar (operation column B131 are located at the free ends of the clamping portion B1), 
	wherein when said push actuator is pushed and actuated (column B131 are pushed and actuated outwards by spring B132 as seen in Figure 5), said stopper members are radially protruded out of said receiving cavities respectively in a synchronized manner to block said weight plate being slid at said end portion of said weight bar (Columns B111 are radially protruded outwards when operation column B131 are pushed and actuated outwards as seen in Figure 5 by springs B112 in a synchronized manner).  
	Regarding Claims 19 and 20, Chen further discloses the exercise equipment, wherein said weight bar stopper further comprises a plurality of resilient members (springs B112) supported in said receiving cavities to bias against said stopper members (springs B112 bias column B111 radially outward) respectively so as to push a blocking surface (clamping end B114) of said stopper member radially protruded from said outer circumferential surface of said weigh bar (see Figure 5; wherein column B111 is extended past the surface of the clamping portion B1 increasing the periphery size of the clamping portion B1 and locking the weight C in place).  
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7 and 8, the prior art of record US 20070161474 A1 (Lippitt) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including wherein each of stopper members is pivotally coupled at said weight bar and has a triangular shape.
 The prior art of record teaches balls 34 slidably mounted in holes, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the balls to be triangular shaped or pivotally coupled without improper hindsight and without breaking the function of the device.
Regarding claim 11 and 12, the prior art of record US 20070161474 A1 (Lippitt) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including said weight bar and has a triangular shape wherein when said stopper member is received in said receiving cavity, said guiding surface of said stopper member is aligned with said flat outer surface of said weigh bar.
.
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY T MOORE/Examiner, Art Unit 3784 

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784